— (Action No. 2.) — Appeal from an order of the Supreme Court, Westchester County (Slifkin, J.), entered February 1, 1982, which denied an unopposed motion to consolidate two actions. Order reversed, without costs or disbursements, and motion for consolidation granted. As both actions clearly involve similar issues of fact and law, it was an improvident exercise of discretion to deny consolidation, notwithstanding the movants’ failure to comply with the rules of practice of the Supreme Court, Westchester County (22 NYCRR 780.21). Gibbons, J. P., Weinstein, Bracken and Niehoff, JJ., concur.